DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicants claim to priority to provisional applicant No. 62/432,304 filed December 9, 2016.  

Status of Claims 
This Office Action is responsive to the amendment filed on March 28, 2022. As directed by the amendment: claims 1, 8, and 10 have been amended; claims 7 and 18-21 have been cancelled; and claims 48-49 have been added. Thus, claims 1-6, 8-10, 12-16 and 22-49 are presently pending in this application, claims 18-21 being withdrawn from consideration. 
Claims 1, 9, and 47 were previously rejected under 35 U.S.C. 103 as being unpatentable over Grychowski et al. (U.S. Patent No. 5,823,179) in view of Hillsman (U.S. Patent No. 4,981,158). Claim 2 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Papania et al. (U.S. Pub. No. 2016/0058960). Claim 3 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Denyer et al. (U.S Patent No. 2009/0025718). Claims 4 and 27 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Van Der Mark et al. (U.S. Pub. No. 2015/0020804). Claim 4 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Smaldone (U.S Pub. No. 2016/0339187). Claims 5 and 23 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Morrison (U.S. Pub. No. 2016/0250426). Claims 5 and 24 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Chu et al. (U.S. Pub. No. 2013/0213115). Claims 6 and 33-39 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Denyer et al. (U.S Patent No. 2009/0025718) and Takei et al. (U.S. Patent No. 8,607,783). Claims 7-8 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Bougatef (U.S. Pub. No. 2018/0036199). Claims 10 and 22 were previously rejected under 35 U.S.C. 103 as being unpatentable over Grychowski et al. (U.S. Patent No. 5,823,179) in view of Bougatef (U.S. Pub. No. 2018/0036199) in view of Hillsman (U.S. Patent No. 4,981,158). Claim 12 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Papania et al. (U.S. Pub. No. 2016/0058960). Claim 13 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Denyer et al. (U.S Patent No. 2009/0025718).  Claims 14 and 30 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Van Der Mark et al. (U.S. Pub. No. 2015/0020804).  Claim 14 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Smaldone (U.S Pub. No. 2016/0339187). Claims 15 and 25 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Von Hollen et al. (U.S. Pub. No. 2013/0008436) and Morrison (U.S. Pub. No. 2016/0250426). Claims 15 and 26 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Von Hollen et al. (U.S. Pub. No. 2013/0008436) and Chu et al. (U.S. Pub. No. 2013/0213115). Claims 16 and 40-46 were previously rejected under 35 U.S.C. 103 as being unpatentable in view of Denyer et al. (U.S Patent No. 2009/0025718) and Takei et al. (U.S. Patent No. 8,607,783). Claim 28 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Shimaoka (U. S. Pub. No. 2002/0036776). Claim 29 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Chu et al. (U.S. Pub. No. 2013/0213115). Claim 31 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Shimaoka (U. S. Pub. No. 2002/0036776). Claim 32 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Chu et al. (U.S. Pub. No. 2013/0213115). 
Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Stover on June 30, 2022.

The application has been amended as follows: 
Specification
Paragraph 0154 shall now recite:
Using a nebulizer with a consistent mass output rate [µg/min] for a given flow rate allows the system to make an assumption that the total mass output is equal to the total inspiratory time multiplied by the total mass output rate multiplied by a multiplication factor, kl, based on the average inhalation flow rate. The purpose of the multiplication factor is to account for the varying drug output and respirable fraction, based on the inhalation flow rate.
mtotal [µg] = k1 x mrate[µg/min] x tinspiratory[min]
Paragraph 0155 shall now recite:
However, the output rate and the respirable fraction depend on the pressure and flowrate of the compressed air. Therefore, both the output rate and respirable fraction need to be expressed in terms of the input flowrate and pressure. These relationships may be empirically calculated and categorized according to nebulizer type. For example, the output rate of one nebulizer may be take the form of:
mrate = k2 x Qinput + k3 x Pinput + C

Claims
Claim 1 currently recites "and wherein the controller receives input from the activation detector, air supply detector and flow detector and is operable to calculate a respirable dose of medication.", ln 27-29 shall now read --and wherein the controller receives input from the activation detector, air supply detector and flow detector and wherein the controller is configured to calculate a respirable dose of medication based on the received input from the activation detector, air supply detector and flow detector.--

Claim 8 currently recites "The nebulizer system of claim 7", ln 1 shall now read --The nebulizer system of claim 1--. 

Claim 10 currently recites "wherein the controller receives input from the means for detecting the activation, the  means for identifying the pressure and the means for detecting the inhalation flow rate and is operable to calculate a respirable dose of medication.", ln 25-27 shall now read --wherein the controller receives input from the means for detecting the activation, the means for identifying the pressure and the means for detecting the inhalation flow rate and is configured to calculate a respirable dose of medication based on the received input from the means for detecting the activation, the means for identifying the pressure and the means for detecting the inhalation flow rate.--

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record Hillsman (U.S. Patent No. 4,981,158) discloses a biofeedback training system (Abstract; col 2, ln 20-37; col 2, ln 58 to col 3, ln 9, col 3, ln 10-23; col 4, ln 9-43; col 5, ln 14-66) comprising an activation detector (7, Fig. 2; col 6, ln 27-61), a flow detector (5, 12; Fig. 2-3; col 5, ln 14 to col 6, ln 68) coupled to an inhalation device (2; Fig. 1-3) and operable to detect an inhalation flow rate through a chamber (interior of inhalation device 2; Fig. 1-3; col 5, ln 14 to col 6, ln 68); a feedback device (10; Fig. 6-8C; Abstract; col 6, ln 45-49) configured to provide feedback to a user about the inhalation flow rate in real time (Abstract; col 8, ln 49 to col 10, ln 17); and a controller (6; Fig. 1-2) operably connected with the activation detector, flow detector and feedback device (Fig. 1-3; Abstract; col 8, ln 49 to col 10, ln 17), wherein the controller receives input from the activation detector and flow detector and signals the feedback device to provide feedback about an upper inhalation flow rate limit (57; Fig. 8A-8C) and a lower inhalation flow rate limit (58; Fig. 8A-8C) in real time such that the user may adjust and maintain the inhalation flow rate between the upper inhalation flow rate limit and the lower inhalation flow rate limit in real time [Abstract; col 5, ln 14 to col 6, ln 68; col 7, ln 47 to col 10, ln 17; Examiner notes: Hillsman discloses the biofeedback training system wherein on the feedback device displays the real time inhalation flow rate (59, 60; Fig. 8B-8C) along with the programmed prescription lines, the upper inhalation flow rate limit, and the lower inhalation flow rate limit such that the users can adjust their inhalation flow rate in real time to be close to the programmed prescription lines and away from the upper inhalation flow rate and the lower inhalation flow rate limits.].
Hillsman fails to disclose or render obvious the biofeedback training system comprising a pressurized gas inlet in flow communication with the chamber and an air supply detector coupled to the nebulizer and operable to identify a pressure and/or flow rate of a pressurized gas supply coupled to the pressurized gas inlet of the nebulizer; and wherein the controller receives input from the activation detector, air supply detector and flow detector and wherein the controller is configured to calculate a respirable dose of medication based on the received input from the activation detector, air supply detector and flow detector, as recited in independent claim 1 and similarly recited in independent claim 10. 
Prior art of record Grychowski et al. (U.S. Patent No. 5,823,179),  Papania et al. (U.S. Pub. No. 2016/0058960), Denyer et al. (U.S Patent No. 2009/0025718), Van Der Mark et al. (U.S. Pub. No. 2015/0020804), Smaldone (U.S Pub. No. 2016/0339187), Morrison (U.S. Pub. No. 2016/0250426), Takei et al. (U.S. Patent No. 8,607,783), Bougatef (U.S. Pub. No. 2018/0036199), Shimaoka (U. S. Pub. No. 2002/0036776) and Chu et al. (U.S. Pub. No. 2013/0213115) alone or in combination fail to remedy the deficiencies of Hillsman. 
Therefore, independent claims 1 and 10, and claims 2-6, 8-9, 12-16 and 22-49 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785